DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2-10 dependent on it are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "rod-type" renders the claim indefinite because it is unclear whether a given fiber is of “rod-type” or not.  Therefore the metes and bounds of the claims are unclear.  See MPEP § 2173.05(d). Clarification and correction are required.
With regard to claim 8, the clause “a plano lens is arrange in a center of the plano-convex lens, the biconvex lens, the meniscus lens or the aspherical lens” appears to be contradictory  because the pump coupling lens was described as “hollow”, meaning having a hole or empty space. If the plano lens is arranged in the center of the plano-convex lens, it is no longer hollow; rather the plano lens is contained within an aperture within the pump coupling lens. Clarification and correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Savage-Leuchs (US 7,768,700) in view of Beach et al. (US 8,335,420) and in view of admitted prior art.
With regard to claim 1, Savage-Leuchs (see Fig. 3C & discloses an optical amplifier comprising, a signal coupling lens (112) to left, a first dichroic mirror (113), a pump coupling lens (112 lower) and a photonic crystal fiber (PCF), wherein the signal coupling is configured to focus a signal light to obtain an optical path. The pump coupling lens and the rod photonic crystal fiber are on the same optical axis, and the first dichroic mirror is arranged obliquely.  The PCF may be a rod photoni c crystal fiber, (3rd col. lines 24-34 and references to patent applications and patents incorporated by reference, 1st col. lines 15-47).
Savage-Leuchs does not disclose that the pump coupling lens is a hollow lens, nor that the pump coupling lens is between the dichroic mirror and the rod PCF in sequence. However, in the same field of endeavor Beach discloses (see Fig. 4) a fiber-rod laser with a beamsplitter  mirror (48), a first hollow pump coupling lens  (42) and a fiber rod (44). Specifically, the pump coupling lens (42)  has a hole which permits signal light to pass through while the pump light from a diode array (40) travels through the lens body and into the fiber. Signal light is sequentially  input through the beamsplitter  mirror (48), propagates through the fiber, passes through the central opening in the hollow lens, passes through a positive lens, is reflected by a mirror (54)  to return in the opposite direction. The signal beam then passes again through the hole in the hollow lens before passing through the fiber. (para. [0032]). In admitted prior art (Fig. 1 and p. 2 , 1st para. ), Applicant discloses a forward-pumping configuration in which the pump light passes through the dichroic mirror, the signal light is reflected form the dichroic mirror onto the same optical path, and both signal and pump light propagate through a lens before entering the fiber rod. Arranging the dichroic mirror, signal coupling lens, and pump coupling lens of Savage-Leuchs  fiber laser as taught by Applicant’s admitted prior art, and utilizing a hollow pump coupling lens as taught by Beach, results in the claimed invention.  One skilled in the art, e. g. an optical engineer, would have found the forward pumping configuration to be desirable for low noise operation which is important for some applications, and for reducing the danger from signal or pump light travelling backward could enter and damage the pump lasers (Savage-Leuchs, 7th col. lines 42-48). Further, one skilled in the art would have found the hollow lens configuration taught by Beach  desirable to maintain independent focusing of the signal light into the core and the pump light into the cladding of the fiber (Savage-Leuchs, 6th para. lines  63-67).


With regard to claim 2, placement of the the signal lens in Savage-Leuchs  (112, left of 113) directly above the first dichroic mirror, with the signal light reflected by the dichroic mirror (113) is a mere rearrangement of parts without functional difference, and therefore cannot be the basis of patentability (see MPEP 2144.04 VI. C.)
With regard to claim 3, the signal lens (112, left of 113) is placed in front of the first dichroic mirror (113) in the same optical axis, as the fiber (Savage-Leuchs Fig. 3C).
With regard to claim 4, the rod PCF has a photonic crystal structure comprising a core and cladding (Savage-Leuchs) wherein the diameter and numerical aperture of the core and the cladding are taught in Applicant’s admitted prior art (Specification  p. 2 1st para.)
With regard to claim 5, the core is doped with Ytterbium (Beach, [0031]). 
With regard to claim 6, the signal coupling lens is used to focus the signal into the small diameter core. Therefore, it would have been obvious for it to be a plano-convex or biconvex lens since they provide the required focusing. The Examiner takes Official Notice of this fact. If applicant does not traverse the assertion of the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, this statement of well-known fact will taken to be admitted prior art, otherwise a reference will be supplied as evidence. See MPEP 2144.03.
With regard to claim 7, the lens of Beach has a through hole.
With regard to claim 8, the hollow pump coupling lens is used to focus the light from the diode lasers into the smaller cladding of the  fiber.  Therefore, it would have been obvious for it to be a plano-convex or biconvex lens since they provide the required focusing.  It is well-known that a plano lens does not provide any focusing. Therefore, it would have been obvious to one skilled in the art, to choose a plano lens in the center (hole) of the hollow lens, to avoid modifying the focus of the signal beam.
The Examiner takes Official Notice of this fact. If applicant does not traverse the assertion of the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, this statement of well-known fact will taken to be admitted prior art, otherwise a reference will be supplied as evidence. See MPEP 2144.03.
	With regard to claim 9, one skilled in the art would have recognized that the through hole diameter should be approximately the same as or slightly larger than the core diameter of the fiber. Therefore, it would have been obvious that the through hole diameter is less than about 60 m (admitted prior art, Specification p. 2 1st para.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Savage-Leuchs, Beach and admitted prior art as applied to claim 1 above, and further in view of Brunne et al. (US 2018/0375278). None of Savage-Leuchs, Beach or the admitted prior art disclose or teach a pump light spatial shaping device that is a conical lens placed in front of the first dichroic mirror. However, in a related field of endeavor, Brunne et al. teach a laser system (Figs. 5, 7A & 7B) in which pump light (excitation laser radiation 28) is shaped with an axicon (conical lens) to produce a rotationally symmetrical beam profile with a low intensity at the center. The shaped beam is incident on a dichroic beamsplitter mirror (37) which reflects the beam to the laser gain medium, but transmits laser (output) radiation (para. [0028]). The hollow beam shape of the pump light is desirable for coupling pump light to the inner cladding of an optical fiber. Therefore one skilled in the art, e. g. an optical engineer, would have found it obvious to configure a conical lens in front of the dichroic mirror in the optical fiber amplifier of Savage-Leuchs, as modified by Beach to include a hollow lens and configured for forward pumping as taught by the admitted prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Seurin, Beach, Zhovnirovsky, and Zerfas disclose fiber amplifier systems and pump coupling configurations.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/ERIC L BOLDA/Primary Examiner, Art Unit 3645